Per Curiam.
The plaintiff wife argues that before the balance of the property was divided the judgment should have provided for the return to her of certain capital contributions which she claims to have made. There is no evidence of any capital contributions made *751by the plaintiff which can be traced directly to an asset on hand at the time of the property division. Therefore, the rule regarding the return to her of her capital contributions before dividing the balance of the property is not applicable. Wagner v. Wagner (1961), 14 Wis. 2d 23, 109 N. W. 2d 507. The property division and alimony award made by the trial judge are well within his discretion.
The judgment is affirmed.